Citation Nr: 1519493	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increase in a 70 percent schedular rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an extraschedular rating for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that increased the rating for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective April 12, 2012.  

An August 2013 RO decision found that there was clear and unmistakable error (CUE) in a May 2008 RO decision that assigned an effective date of April 11, 2007, for service connection for PTSD.  The RO assigned an earlier effective date of March 28, 2007 for service connection for PTSD, and assigned a 30 percent rating for the period from March 28, 2007 to April 11, 2012.  

A January 2015 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective April 12, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to an extraschedular rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.



FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; total occupational and social impairment has not been shown.  


CONCLUSION OF LAW

The criteria for an increase in a 70 percent schedular rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran submitted his claim on a VA form in April 2012.  The VA Form contains standard language that satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided with VA examinations in June 2012 and January 2015.  The examinations are sufficient evidence for deciding the schedular PTSD rating claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 70 percent rating is warranted for PTSD where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

VA treatment records dated from May 2011 to May 2012 show treatment for multiple disorders, including PTSD.  For example, an August 2011 VA treatment report noted that the Veteran reported that since he retired in May 2011, he had been experiencing an increase in nightmares and that they were occurring once a month since that time.  The Veteran also reported that he avoided talking about, or thinking of, events in Vietnam, and that he avoided crowds and parties, as well as news related to war.  The Veteran indicated that he felt distant from his children, with whom he stated he had always had a good relationship, and that he felt emotionally numb.  He maintained that he had lost interest in activities he used to enjoy such as bowling, fishing, and golfing.  It was noted that the Veteran endorsed symptoms of hyperarousal such as feeling on edge, as well as irritability, difficulty with falling asleep and staying asleep, and being easily startled.  The Veteran also reported that he had depressive symptoms, including loss of motivation, loss of pleasure in previously enjoyable activities, low energy, low libido, and overeating.  

The VA psychologist reported that the Veteran was appropriately dressed and groomed.  The psychologist stated that the Veteran was alert, cooperative, and oriented times four.  The psychologist indicated that the Veteran's speech was within normal limits for rate, tone, and volume, and that his thought content was appropriate to the discussion.  It was noted that the Veteran's thought process appeared to be goal-oriented, and that he reported that his mood was generally easygoing.  The psychologist reported that the Veteran's affect was variable, as he was tearful at times and smiled at other times.  The psychologist stated that the Veteran appeared somewhat avoidant when he was asked difficult questions.  It was noted that the Veteran's judgment, insight, and impulse control all appeared to be adequate.  The Veteran denied suicidal and homicidal ideation.  The impression was PTSD and a depressive disorder, not otherwise specified.  

A November 2011 VA treatment entry noted that Veteran reported that his top three PTSD symptoms were irritability and anger; loss of interest and pleasure in life; and panic or anxiety attacks.  The Veteran reported that he was generally a mellow person, but that he could go off like a volcano if angered.  He stated that he currently avoided situations, when he was able to, which could cause him to become angry.  He stated that sex had gone out the window for the previous two years and that he used to enjoy hunting and outdoor activities, but that he had little interest in anything anymore.  It was noted that the Veteran endorsed panic attacks which would occur two times per month.  He stated that his panic attacks could occur out of the blue.  The Veteran also referred to sleep problems and stated that his PTSD symptoms appeared to have increased since his retirement in May 2011.  

The Veteran indicated that he had been married seven times and that two of his marriages ended in divorce after he learned that his wife was using drugs.  The Veteran reported that he had close relationships with his children and grandchildren, and that he had very close relationships with two sisters.  He stated that he had two biological sisters and seven step-siblings.  The Veteran indicated that he became a truck driver after his service in Vietnam.  He stated that he enjoyed being a truck driver because he was alone and could control everything.  He maintained that for most of his career, he worked a hundred hours a week, but that he worked less hours, fifty to seventy hours a week, over the previous ten years due to declining demand.  

The VA social worker reported that the Veteran's dress was appropriate to the situation and that he was well-groomed.  The social worker stated that a rapport was adequately established and that the Veteran had difficulty discussing his stressor events.  It was noted that the Veteran's eye contact was sporadic when discussing stressors and feelings of guilt, but that it was within normal limits when providing non-traumatic historical information.  The social worker indicated that the Veteran was well-oriented to person, place, and time, and that he did not demonstrate difficulty in maintaining attention or concentration.  The social worker stated that the Veteran's judgement and insight appeared intact.  It was noted that the Veteran's memory functioning appeared adequate and that his thought process was logical and goal-directed.  The social worker reported that the Veteran denied hallucinations, delusions, or any symptoms of a psychosis.  The social worker indicated that the Veteran's speech tone, rate, and volume were within normal limits.  It was noted that the Veteran's mood was depressed and that his affect was tearful at times, congruent with his mood and the topic of discussion.  The Veteran adamantly denied current suicidal and homicidal ideation.  The diagnosis was PTSD, chronic.  

A May 2012 VA treatment report provided essentially similar information as provided pursuant to the November 2011 VA treatment report (noted above).  As to a mental status examination, the VA psychologist reported that the Veteran did not appear to be in distress during his attendance at the symptom management group series.  The diagnosis was PTSD, chronic.  

A June 2012 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had an increase in his symptoms related to PTSD since his last examination in April 2007, and particularly since his retirement in May 2011.  The Veteran reported that he had been married seven times, with five marriages ending in divorce.  He stated that one spouse passed away.  He maintained that he simply walked away from his marriages when anything went wrong.  The Veteran indicated that he was currently married and that he had two biological children.  He reported that he was very close to his children that his relationship with them was really good.  

The Veteran stated that his relationship with his wife was good and that she was his best friend, but that they had not had sex in months.  He stated that his medication caused sexual dysfunction.  The Veteran indicated that he had two biological sisters and that his relationship with them was okay.  The Veteran reported that he retired from driving trucks in May 2011.  He reported that he never had problems with work, but that he was alone most of the time while driving.  He stated that he was well liked by his boss.  The Veteran denied that he had any legal or behavioral problems since his last examination.  He related that he would drink in social situations and that he had consumed a six pack of beer in the previous year.  

As to PTSD diagnostic criteria pursuant to DSM-IV, the examiner indicated, as to Criteria A symptoms, that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or threat to the physical integrity of himself or others, and that his response involved fear, helplessness or horror.  As to Criteria B symptoms, the Veteran examiner stated that the Veteran had recurrent and distressing recollections of the event, including images, thoughts, or perceptions, and that he had recurrent dreams of the event.  It was noted that the Veteran also had intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, and that he had physiological reactivity on exposure to internal or external cures that symbolized or resembled an aspect of the traumatized event.  As to Criteria C, the examiner stated that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, as well as efforts to avoid activities, places, or people that would arouse recollections of the trauma.  It was noted that the Veteran also had markedly diminished interest or participation in significant activities; that he felt detachment and estrangement from others; that he had a restricted range of affect, such as not being able to give loving feelings; and that he had a sense of a foreshortened future, such as expecting to have a career, marriage, children or a normal lifespan.  

The examiner indicated that the Veteran had Criteria D symptoms of difficulty with falling or staying asleep; as well as irritability and outbursts of anger; difficulty concentrating; and an exaggerated startle response.  The examiner stated that, as to Criteria E, the duration of the symptoms described in Criteria B and C, was longer than one month.  As to Criteria F, the examiner indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner reported that the Veteran's current symptoms of his PTSD were a depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The diagnosis was PTSD.  A GAF score of 55 was assigned.  The examiner reported that the Veteran reported an increase symptoms related to PTSD since his last examination in April 2007, and particularly since his retirement in May 2011.  It was noted that the Veteran indicated that his most significant issues were related to interpersonal issues such as isolating himself; increased anger and decreased tolerance; lack of motivation and a decreased interest in once pleasurable activities; a lack of interest in sex; and increased emotions.  The examiner stated that the Veteran reported that he did not have any problems with work prior to his retirement, but that he drove a truck and was alone for the majority of the time, and that his boss really liked him and tolerated his anger.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

VA treatment records dated from July 2012 to December 2014 refer to continued treatment for disorders including PTSD.  For example, a February 2013 statement from a VA social worker indicated that the Veteran's current diagnosis was PTSD.  The social worker reported that the Veteran had been seen regularly by psychiatry for medication management since January 2012.  It was noted that the focus of the Veteran's medications was to improve his sleep and mood.  The social worker indicated that the Veteran did not appear to present a danger to himself or others.  The social worker reported that the Veteran demonstrated fair to good insight and judgment regarding his symptoms.  It was noted that the Veteran's prognosis regarding his PTSD treatment was good due to his plan to engage in individual trauma focused therapy.  

A January 2015 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he lived with his wife of five years.  He stated that he had been married seven times, and that his current wife was very patient with him and that their relationship was pretty good, but that there was no sexual intimacy.  He reported that he had two biological children and that his relationship with them was very good.  The Veteran indicated that he had been divorced five times and that one wife died.  He stated that he would walk away when things got tough in his marriages.  He maintained that he had a couple of friends that he stayed in contact with, but that he did not have friends near him.  The Veteran reported that he isolated himself frequently and that he would become anxious crowds.  He stated that he generally did not like people.  

The Veteran indicated that he worked as a truck driver for about forty-two years and that he retired in 2011.  He stated that he retired because he was physically very tired and that he felt he was disrespected by the company.  He maintained that he enjoyed his job and that he did well because he knew what he had to do and he did not have to interact with other people very often.  The Veteran indicated that he currently worked in his yard, but that he did not have any hobbies.  He stated that he did not participate in many activities that he used to enjoy and that he had lost interest in most activities.  

The Veteran reported that he had increased nightmares, with night sweats; intrusive memories that reminded him of Vietnam; fatigue; and anger and irritability since he retired.  He stated that he had trouble falling asleep and that he would sleep in a restless manner.  The Veteran denied that he had any legal or behavior problems since his last examination in June 2012.  He stated that he currently consumed one or two alcoholic drinks per year and that he had no history of substance abuse.  

As to PTSD criteria pursuant to Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5), the examiner indicated that the Veteran met all aspects of Criteria A, B, C, D, E, F, G, and H.  The examiner reported, as to Criteria G, that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner indicated that the Veteran's PTSD symptoms were a depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; a flattened affect; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The examiner reported that the Veteran's grooming and hygiene were good.  The examiner stated that the Veteran was alert and cooperative throughout the examination.  It was noted that the Veteran's expressive speech was fluent and that his thought processes were logical.  The examiner stated that the Veteran described his mood as down and that his affect was congruent with his mood state.  The examiner related that the Veteran denied any current suicidal or homicidal ideation, plans, or intent, and that there were no indications of delusions, hallucinations, or other signs of frank psychosis.  It was noted that the Veteran's insight and judgment were intact.  

The diagnoses were PTSD and an unspecified depressive disorder.  The examiner stated that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The examiner indicated that the Veteran's PTSD and an unspecified depressive disorder caused occupational and social impairment with reduced reliability and productivity.  The examiner maintained that since the Veteran's depressive disorder was primarily due to his PTSD, all his occupational and social impairment was attributable to his PTSD.  

Although a few additional VA treatment records were added to the file subsequent to the most recent supplemental statement of the case, the Board does not find it necessary to remand the PTSD schedular rating claim because the additional evidence is either not pertinent or cumulative.

The evidence indicates that the Veteran has been married for approximately five years and that he has been married a total of seven times.  The Veteran reports that he has very good relationships with his two biological children.  He has stated that his relationships with his biological sisters are okay.  The Veteran indicates that he isolates himself frequently, that he becomes anxious with crowds, and that he generally does not like people.  The Veteran retired in May 2011 after working as a truck driver for forty-two years.  He has indicated that he did not have any problems with work prior to his retirement, but that he drove a truck and was alone for the majority of the time.  A January 2015 VA psychiatric examination report related diagnoses of PTSD and an unspecified depressive disorder.  The examiner indicated that the Veteran's PTSD and an unspecified depressive disorder caused occupational and social impairment with reduced reliability and productivity.  The examiner maintained that since the Veteran's depressive disorder was primarily due to his PTSD, all his occupational and social impairment was attributable to his PTSD.  The examiner reported that the Veteran's PTSD symptoms were a depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; a flattened affect; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A prior June 2012 VA psychiatric examination report related a diagnosis of PTSD and a GAF score of 55, suggesting per DSM-IV moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner also reported that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD symptoms were described as a depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Additionally, the Board observes that recent VA treatment records referred to PTSD symptoms including anger, loss of interest and pleasure in life, panic or anxiety attacks, and sleep problems.  

The evidence demonstrates that the Veteran's PTSD is no more than 70 percent disabling under the schedular criteria set forth in Diagnostic Code 9411.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of the Veteran hurting himself or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The evidence cited above provides negative evidence against the claim for a rating above 70 percent.  

As such, the preponderance of the evidence is against the claim for entitlement to an increase in a 70 percent schedular rating for PTSD; there is no doubt to be resolved; and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An increase in a 70 percent schedular rating for PTSD is denied.  


REMAND

The remaining issues on appeal are entitlement to an extraschedular rating for PTSD and entitlement to a TDIU rating.  

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  The Board finds that the record raises the issue of a TDIU in this matter given an October 2014 claim for TDIU.  

The Board also notes that in a January 2015 rating decision, the RO deferred the issue of entitlement to a TDIU.  The RO did provide the Veteran with a notice letter for the TDIU issue in January 2015.  

The Board observes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  

The Veteran has not been specifically afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  The Board is of the view that such an examination is necessary.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him PTSD since March 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner must describe the functional impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


